The material question presented for review and argued in the briefs is whether a valid, effective lien is created by the registration, under Code, §§ 4156, 4157, of the certificate of a judgment in which the judgment plaintiff or plaintiffs is described as "Frank M. Ladd et al."; the statute (section 4156) requiring, among other data, that such certificate "shall show * * * the names of the parties thereto." It is manifest that the prescription with respect to the parties refers to the parties to the judgment or decree, not necessarily to the parties to the cause.
In Conn v. Sellers, 198 Ala. 606, 73 So. 961, following the authority of Duncan v. Ashcraft, 121 Ala. 552, 25 So. 735, it was held that the statutory provision pertinent should be "strictly construed in respect of the proceeding by which judgments were to be brought within its privileges." Consequent upon the application of the rule of strict construction, this court decided in Conn v. Sellers, supra, that no lien was created by or resulted from the registration of a certificate of judgment in which a party to the judgment was referred to as "J. Pollock  Co."; the fault found being that the names of the parties to the judgment were not given, as the statute (section 4156) requires, by the employment of the words "J. Pollock 
Co." That decision rules the present appeal on the question stated. It is true the reference in this instance is to Frank M. Ladd et al.; but that difference in reference cannot discriminate the case under review from Conn v. Sellers, supra. The Latin abbreviation "et al." familiar to judicial administration and processes, means "and another," or "and others." Saddler v. Smith, 54 Fla. 671, 45 So. 718, 14 Ann. Cas. 570; 21 C. J. p. 1255, note 27. When the abbreviation "et al." is read to the effect its significance intends, it is made to appear upon the face of the certificate — consistent, also, with the pleadings in that cause — that there is another or others, unnamed in the certificate, who are parties to the judgment. Hence the certificate itself disclosed a failure to conform to the prescription of the statute in respect of the names of the parties to the judgment; a prescription that could not be ignored or unobserved without defeating the design to create a lien under or in virtue of the statute (Code, § 4156).
It is proposed that the abbreviation might be disregarded as surplusage, thereby leaving Frank M. Ladd as the judgment's party plaintiff for the purposes of registration under the cited statute. This cannot be done without unwarrantably deleting a material feature of the certificate, with the effect of making the certificate efficacious to create the lien when, in fact, it was abortive for that purpose under the stated prescription of the statute (section 4156).
The judgment is affirmed.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.